            IN THE UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA        :
                                :
         V.                     :    3:17-CR-00298-6-RDM
                                :
CARLOS SANTURTAN-TERAN          :

 REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

      Defendant previously filed a Motion to Dismiss the Indictment against him

for improper venue. In the alternative to dismissal, Defendant sought that venue be

transferred to a District Court in the State of Michigan. The Government has since

filed an Opposition Brief. In response thereto, Defendant files the instant Reply.

      It must first be noted that the Government’s Brief adds essentially no new

conduct than that discussed in Defendant’s Opening Brief. Quite simply, the

Government continues to rely on a telephone call made by someone in the Middle

District to Defendant – who was located outside of the Middle District – as the sole

grounds to support venue in the Middle District. The Government has not

proffered any evidence that any controlled substance ever entered the Middle

District. The Government has not proffered any evidence that any marijuana was

ever possessed or distributed by any alleged conspirator within the Middle District.

      The Government claims that co-defendant Jose Gonzalez managed a drug

operation in Michigan via telephone from the Middle District. No specific
criminal activity is alleged to have occurred in the Middle District. In fact, the

investigation into criminal activity did not even take place in the Middle District.

The investigation began in Connecticut, where the wire interceptions at issue were

authorized. The Government concedes that Defendant was a resident of Florida

and has proffered no evidence that he ever entered the Middle District.

      There is quite simply no reason to have venue in the Middle District. The

Government is grasping at straws. Without evidence that drugs ever even entered

the Middle District or something more having occurred in this District, there

cannot be venue, and the case should be dismissed.

      The Government also asks the Court to deny change of venue because the

Defendant is from Florida, not Michigan – the District to which the prosecution

would be transferred. This is largely irrelevant. The investigators at issue are not

from the Middle District. The witnesses to the grow operation are not in the

Middle District. The witnesses are in Michigan. Those not in Michigan are in

Connecticut. None are in the Middle District. The Government asks the Court to

ignore these salient facts and focus only on Defendant’s residence. This missed

the point. All of the Bloom factors fall in favor of transfer.

      It should also be noted that the Government concedes that the grow-

operation in Michigan was lawfully registered in the State of Michigan, where

medical marijuana was lawful at the time of the instant allegations. It is quite
possible that state or federal authorities in Michigan would not prosecute this case

for that reason. It appears likely that this case is a result of inappropriate forum

shopping by the Government. This does not relieve the Government of its burden

of proving venue. It has not, and the prosecution should either be dismissed or

transferred.

                                               Respectfully Submitted,

                                               /s/ Matthew T. Comerford
                                               ___________________________
                                               Matthew T. Comerford, Esq.
                                               Attorney for Defendant
